   Case 1:19-cv-01032-MN Document 1 Filed 06/03/19 Page 1 of 14 PageID #: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 MICHAEL KENT, Individually and On                   )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 BABCOCK & WILCOX ENTERPRISES,                       )   CLASS ACTION
 INC., MATTHEW E. AVRIL, HENRY E.                    )
 BARTOLI, KENNETH SIEGEL, CYNTHIA                    )
 S. DUBIN, BRIAN R. KAHN, ALAN                       )
 HOWE, BRYANT RILEY, and KENNETH                     )
 YOUNG,                                              )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on April 5, 2019,

pursuant to which the Board of Directors (the “Board” or “Individual Defendants”) of Babcock &

Wilcox Enterprises, Inc. (“Babcock” or the “Company”) caused the Company to amend its credit

agreement with its current lenders, whereby B. Riley FBR, Inc. (“B. Riley”), which owns 6.5% of

the Company’s outstanding shares, has joined the facility and has arranged an additional $150

million in secured financing through a last out term loan, and has agreed to provide an

uncommitted incremental credit facility of up to another $15 million. In connection with the

amendment, the Company agreed to seek shareholder approval to increase the number of its

authorized shares, execute within six months a $50 million rights offering at $0.30 per share (the
   Case 1:19-cv-01032-MN Document 1 Filed 06/03/19 Page 2 of 14 PageID #: 2



proceeds of which will be used for repayment of a portion of the new debt) and, immediately

thereafter, exchange $35.1 million of the last out term loan held by Vintage Capital Management

LLC (“Vintage”), which owns 17.8% of the Company’s outstanding shares, for common stock at

$0.30 per share, issue approximately 16.7 million warrants, each to purchase one share of common

stock for $0.01 per share, and execute a 1:10 reverse stock split (as described in greater detail

below, the “Proposed Transaction”).

       2.      On May 13, 2019, defendants filed a proxy statement (the “Proxy Statement”) with

the United States Securities and Exchange Commission (“SEC”), which seeks stockholder

approval of the Proposed Transaction and scheduled a stockholder vote for June 14, 2019.

       3.      As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction, which renders the Proxy Statement false and misleading. Accordingly,

plaintiff alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange

Act of 1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       5.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       6.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.




                                                  2
   Case 1:19-cv-01032-MN Document 1 Filed 06/03/19 Page 3 of 14 PageID #: 3



                                           PARTIES

       7.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Babcock common stock.

       8.      Defendant Babcock is a Delaware corporation and maintains its principal executive

offices at 20 South Van Buren Avenue, Barberton, Ohio 44203. Babcock’s common stock is

traded on the NYSE under the ticker symbol “BW.”

       9.      Defendant Matthew E. Avril (“Avril”) is Chairman of the Board of the Company.

Avril is a member of the strategic advisory board of Vintage and was appointed to the Board by

Vintage.

       10.     Defendant Henry E. Bartoli (“Bartoli”) is Chief Strategy Officer and a director of

the Company. Bartoli was appointed to the Board by Vintage.

       11.     Defendant Kenneth Siegel (“Siegel”) is a director of the Company. Siegel was

designated as a director by Vintage.

       12.     Defendant Cynthia S. Dubin (“Dubin”) is a director of the Company.

       13.     Defendant Brian R. Kahn (“Kahn”) is a director of the Company. Kahn is the

founder and managing partner of Vintage and was appointed to the Board by Vintage.

       14.     Defendant Alan Howe (“Howe”) is a director of the Company. Howe was

designated as a director by B. Riley.

       15.     Defendant Bryant Riley (“Riley”) is a director of the Company. Riley is Chairman

and Co-Chief Executive Officer of B. Riley and Chief Executive Officer (“CEO”) of B. Riley

Capital Management, LLC, a wholly-owned subsidiary of B. Riley. Riley was designated as a

director by B. Riley.




                                               3
   Case 1:19-cv-01032-MN Document 1 Filed 06/03/19 Page 4 of 14 PageID #: 4



        16.     Defendant Kenneth Young (“Young”) is CEO of the Company. Young is President

of B. Riley and CEO of B. Riley Principal Investments, a wholly-owned subsidiary of B. Riley.

        17.     The defendants identified in paragraphs 9 through 16 are collectively referred to

herein as the “Individual Defendants.”

                                CLASS ACTION ALLEGATIONS

        18.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Babcock (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

        19.     This action is properly maintainable as a class action.

        20.     The Class is so numerous that joinder of all members is impracticable. As of April

25, 2019, there were approximately 168,867,532 shares of Babcock common stock outstanding,

held by hundreds, if not thousands, of individuals and entities scattered throughout the country.

        21.     Questions of law and fact are common to the Class, including, among others,

whether defendants violated the Exchange Act and whether defendants will irreparably harm

plaintiff and the other members of the Class if defendants’ conduct complained of herein continues.

        22.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        23.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the




                                                   4
   Case 1:19-cv-01032-MN Document 1 Filed 06/03/19 Page 5 of 14 PageID #: 5



interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

       24.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       25.     Babcock is a global leader in energy and environmental technologies and services

for the power and industrial markets.

       26.     On April 5, 2019, Babcock announced that the Board caused the Company to

amend its credit agreement with its current lenders, whereby B. Riley has joined the facility and

has arranged an additional $150 million in secured financing through a last out term loan and has

agreed to provide an uncommitted incremental credit facility of up to another $15 million.

       27.     In connection with the amendment, the Company agreed to seek shareholder

approval to increase the number of its authorized shares, execute within six months a $50 million

rights offering at $0.30 per share (the proceeds of which will be used for repayment of a portion

of the new debt) and, immediately thereafter, exchange $35.1 million of the last out term loan held

by Vintage for common stock at $0.30 per share, issue approximately 16.7 million warrants, each

to purchase one share of common stock for $0.01 per share, and execute a 1:10 reverse stock split.

       28.     According to the press release announcing the Proposed Transaction:

       Babcock & Wilcox Enterprises, Inc. (“B&W”) (NYSE: BW) announced today it
       has taken strategic action to significantly strengthen its financial position and chart
       a path to profitability in 2019. The Company has amended its credit agreement with
       its current lenders, whereby B. Riley FBR, Inc. has joined the facility and has
       arranged an additional $150 million in secured financing via a last out term loan
       and has agreed to provide an uncommitted incremental credit facility of up to



                                                 5
Case 1:19-cv-01032-MN Document 1 Filed 06/03/19 Page 6 of 14 PageID #: 6



   another $15 million. This follows an additional $10.0 million in commitments from
   affiliates of B. Riley FBR under a last out term loan announced on March 19, 2019.
   ...

   In connection with the amendment, the Company has agreed to seek shareholder
   approval to increase the number of its authorized shares, execute within six months
   a $50 million rights offering at $0.30 per share (the proceeds of which will be used
   for repayment of a portion of the new debt) and, immediately thereafter, exchange
   $35.1 million of the last out term loan held by Vintage Capital Management LLC
   for common stock at $0.30 per share, issue approximately 16.7 million warrants,
   each to purchase one share of common stock for $0.01 per share, and execute a 1:10
   reverse stock split. . . .

   Advisors

   Ducera Partners LLC and its affiliates are serving as financial advisor to B&W, and
   King & Spalding LLP is serving as B&W’s principal legal counsel with Wachtell,
   Lipton, Rosen & Katz serving as special counsel to B&W’s board of directors. CMS
   Cameron McKenna Nabarro Olswang LLP is serving as legal counsel with respect
   to B&W’s European renewable energy projects, and Alvarez & Marsal North
   America LLC’s Robert M. Caruso is serving as B&W’s chief implementation
   officer with respect to various corporate initiatives. Kirkland & Ellis LLP is serving
   as legal counsel to Vintage Capital Management LLC, and Brown Rudnick LLP is
   serving as legal counsel to B. Riley.

   29.    As further described in the Proxy Statement:

   After evaluating a range of strategic alternatives, in April 2019, we executed an amendment
   to our U.S. credit agreement and a Letter Agreement with B. Riley and Vintage pursuant
   to which we committed to use our reasonable best efforts to effect the following
   transactions (the “Equitization Transactions”):

   1. a $50 million rights offering allowing our stockholders to subscribe for shares of our
   common stock at a price of $0.30 per share, the proceeds of which will be used to prepay
   a portion of the Tranche A-3 last-out term loans under our U.S. credit agreement (the “2019
   rights offering”);

   2. the exchange of Tranche A-1 last-out term loans under our U.S. credit agreement for
   shares of our common stock at a price of $0.30 per share (the “Tranche A-1 debt
   exchange”); and

   3. the issuance to B. Riley or such other persons as B. Riley may designate of an aggregate
   16,666,667 warrants, each to purchase one share of our common stock at an exercise price
   of $0.01 per share.




                                             6
   Case 1:19-cv-01032-MN Document 1 Filed 06/03/19 Page 7 of 14 PageID #: 7



       If the Equitization Transactions are consummated, we will issue approximately 290.4
       million shares of common stock. Based on the number of shares of common stock
       outstanding as of April 25, 2019, the shares issued in the Equitization Transactions will
       represent approximately 63% of the total shares of common stock outstanding following
       the Equitization Transactions. This excludes the 16,666,667 shares of common stock
       subject to issuance pursuant to the exercise of warrants issued in the Equitization
       Transactions as well shares of common stock reserved for issuance under the 2015 LTIP.
       The actual number of shares of common stock issued in the Equitization Transactions may
       be higher than the amount indicated, however, due to, among other things, the
       accumulation of paid-in-kind interest on the outstanding Tranche A-1 last-out term loans
       under our U.S. credit agreement through the completion of the Tranche A-1 debt exchange.

       Through this proposal, we are seeking stockholder approval of the Equitization
       Transactions, including the issuance of shares of our common stock to B. Riley and Vintage
       as part of the Equitization Transactions. Rule 312.03 of the NYSE Listed Company
       Manual, requires stockholder approval before we may permissibly issue common stock to
       a related party such as B. Riley or Vintage, subject to certain exceptions, or engage in a
       transaction that could result in a change of control of the Company. As a result, our
       commencement and consummation of the Equitization Transactions are conditioned on,
       among other things, the receipt of stockholder approval of this proposal to approve the
       Equitization Transactions, as well as the approval of the authorized share increase proposal
       (Proposal 5) and the proposal to renounce certain corporate opportunities (Proposal 7)
       (together with this proposal to approve the Equitization Transactions, the “Equitization
       Proposals”). If we receive the requisite stockholder vote to approve each of the Equitization
       Proposals, and all other conditions to the Equitization Transactions described in this proxy
       statement are satisfied, we intend to commence and complete the Equitization Transactions
       as promptly as practicable. Approval of this proposal requires the affirmative vote of a
       majority of the shares cast on the matter. See “—Recommendation and Vote Required.”

       In connection with the Equitization Transactions, we entered into a backstop exchange
       agreement with B. Riley on April 30, 2019 (the “Backstop Exchange Agreement”),
       pursuant to which B. Riley has agreed to purchase from us all unsubscribed shares of
       common stock in the 2019 rights offering for cash or by exchanging an equal principal
       amount of outstanding Tranche A-2 or Tranche A-3 last-out term loans (the “backstop
       exchange commitment”). The backstop commitment is subject to various terms and
       conditions that we negotiated with B. Riley, which are described below.

       B. Riley and Vintage are significant stockholders of the Company and have various
       interests in the Equitization Transactions that may differ from those of our other
       stockholders. See “—Interests of Our Officers, Directors, and Principal Stockholders in the
       Equitization Transactions” below for more information.

       30.    Vintage beneficially owns 25,080,000 shares of Babcock common stock,

representing 17.8% of the Company’s outstanding shares. B. Riley beneficially owns 10,908,713




                                                7
    Case 1:19-cv-01032-MN Document 1 Filed 06/03/19 Page 8 of 14 PageID #: 8



shares of Babcock common stock, representing 6.5% of the Company’s outstanding shares.

       31.     According to the Proxy Statement:

       [I]f no stockholder elects to participate in the 2019 rights offering and if all warrants
       issued in the Equitization Transactions are issued to B. Riley, assuming we receive
       the requisite stockholder vote to approve the Equitization Proposals and B. Riley
       fully backstops the 2019 rights offering on the terms described below, we will issue
       an aggregate of approximately 183.3 million shares of common stock to B. Riley
       and approximately 123.7 million shares of common stock to Vintage, which would
       increase B. Riley’s ownership percentage of our common stock to approximately
       40.8% (assuming B. Riley’s beneficial ownership and total shares outstanding as
       of April 4, 2019) and would increase Vintage’s ownership percentage of our
       common stock to approximately 31.3% (assuming B. Riley’s beneficial ownership
       and total shares outstanding as of April 4, 2019) after giving effect to the
       Equitization Transactions. . . .

       [I]f B. Riley and Vintage, together, own more than 50% of our common stock
       following consummation of the Equitization Transactions, we will be a “controlled
       company” within the meaning of the NYSE listing standards, which could lessen
       the governance protections afforded to our stockholders and could make our
       common stock less attractive to some investors or otherwise harm our stock price.

       32.     The Proxy Statement further states that “existing stockholders (other than B. Riley

and Vintage) will see their proportionate ownership interest in the Company reduced as a result of

the Equitization Transactions, even if they elect to participate in full in the 2019 rights offering,”

and, “to the extent that a stockholder does not elect to participate in the 2019 rights offering and

the 2019 rights offering is consummated, such stockholder’s proportionate ownership interest in

the Company will be substantially reduced.”

The Proxy Statement Omits Material Information

       33.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction, which seeks stockholder approval of the Proposed Transaction at a meeting of

stockholders scheduled for June 14, 2019. 1



1
 As set forth in the Proxy Statement, “[t]he Board recommends that stockholders vote ‘FOR’ the
approval of [the] proposal to approve the” Proposed Transaction.


                                                  8
   Case 1:19-cv-01032-MN Document 1 Filed 06/03/19 Page 9 of 14 PageID #: 9



       34.     As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction.

       35.     First, the Proxy Statement fails to disclose Babcock’s financial projections and a

fair summary of the analyses performed by the Company’s financial advisor in connection with

the Proposed Transaction, Ducera Partners LLC (“Ducera”).

       36.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company. Additionally,

the key inputs and range of ultimate values generated by a banker’s analyses must be fairly

disclosed.

       37.     Second, the Proxy Statement fails to disclose the terms of Ducera’s engagement.

       38.     Among other things, the Proxy Statement fails to disclose the amount of

compensation Ducera has received or will receive in connection with its engagement, as well as

the amount of Ducera’s compensation that is contingent upon consummation of the Proposed

Transaction.

       39.     Further, the Proxy Statement fails to disclose whether Ducera has performed past

services for Babcock, B. Riley, Vintage, or their affiliates, as well as the timing and nature of such

services and the amount of compensation received by Ducera for such services.

       40.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       41.     Third, the Proxy Statement fails to disclose a fair summary of the process and

negotiations leading up to the Proposed Transaction.




                                                  9
  Case 1:19-cv-01032-MN Document 1 Filed 06/03/19 Page 10 of 14 PageID #: 10



       42.     Among other things, the Proxy Statement fails to disclose the “range of strategic

alternatives” evaluated by the Individual Defendants prior to determining to pursue the Proposed

Transaction.

       43.     The Proxy Statement fails to disclose the timing and nature of the negotiations and

valuation of the Proposed Transaction.

       44.     The Proxy Statement also fails to disclose the nature of the involvement of

Individual Defendants Avril, Bartoli, Siegel, Kahn, Howe, Riley, and Young in the process leading

up to the Proposed Transaction. As set forth above, B. Riley and Vintage appointed Avril, Bartoli,

Siegel, Kahn, Howe, and Riley to the Board, and Young currently serves as both CEO of Babcock

and President of B. Riley and CEO of B. Riley Principal Investments, a wholly-owned subsidiary

of B. Riley.

       45.     Further, the Proxy Statement fails to disclose whether the Individual Defendants

formed a special committee of the Board in connection with the Proposed Transaction.

       46.     Stockholders are entitled to an accurate description of the process leading up to the

Proposed Transaction.

       47.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading.

       48.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
               Thereunder Against the Individual Defendants and Babcock

       49.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.




                                                 10
 Case 1:19-cv-01032-MN Document 1 Filed 06/03/19 Page 11 of 14 PageID #: 11



       50.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Babcock is liable as the issuer

of these statements.

       51.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       52.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       53.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       54.     The Proxy Statement is an essential link in causing plaintiff to approve the Proposed

Transaction.

       55.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       56.     Because of the false and misleading statements in the Proxy Statement, plaintiff is

threatened with irreparable harm.




                                                11
  Case 1:19-cv-01032-MN Document 1 Filed 06/03/19 Page 12 of 14 PageID #: 12



                                             COUNT II

                        Claim for Violation of Section 20(a) of the 1934 Act
                                Against the Individual Defendants

       57.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       58.     The Individual Defendants acted as controlling persons of Babcock within the

meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers

and/or directors of Babcock and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the false statements contained in the Proxy Statement, they had the

power to influence and control and did influence and control, directly or indirectly, the decision

making of the Company, including the content and dissemination of the various statements that

plaintiff contends are false and misleading.

       59.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.

       60.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.

       61.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.




                                                  12
  Case 1:19-cv-01032-MN Document 1 Filed 06/03/19 Page 13 of 14 PageID #: 13



       62.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff is threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff respectfully requests a trial by jury on all issues so triable.




                                                  13
Case 1:19-cv-01032-MN Document 1 Filed 06/03/19 Page 14 of 14 PageID #: 14



Dated: June 3, 2019                    RIGRODSKY & LONG, P.A.

                                  By: /s/ Gina M. Serra
                                      Brian D. Long (#4347)
OF COUNSEL:                           Gina M. Serra (#5387)
                                      300 Delaware Avenue, Suite 1220
RM LAW, P.C.                          Wilmington, DE 19801
Richard A. Maniskas                   Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300       Facsimile: (302) 654-7530
Berwyn, PA 19312                      Email: bdl@rl-legal.com
Telephone: (484) 324-6800             Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                 Attorneys for Plaintiff




                                     14
